Name: nan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1969-08-07

 Avis juridique important|31969D024269/242/CEE: DÃ ©cision de la Commission, du 22 juillet 1969, relative Ã une procÃ ©dure au titre de l'article 85 du traitÃ © C.E.E. (IV/26.437 - Jaz-Peter) (Les textes en langues allemande et franÃ §aise sont les seuls faisant foi) Journal officiel n ° L 195 du 07/08/1969 p. 0005 - 0011++++( 1 ) JO NO 13 DU 21.2.1962, P . 204/62 . DECISION DE LA COMMISSION DU 22 JUILLET 1969 RELATIVE A UNE PROCEDURE AU TITRE DE L'ARTICLE 85 DU TRAITE CEE ( IV/26.437 - JAZ - PETER ) ( LES TEXTES EN LANGUES FRANCAISE ET ALLEMANDE SONT LES SEULS FAISANT FOI ) ( 69/242/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES, VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE, ET NOTAMMENT SON ARTICLE 85, VU LE REGLEMENT NO 17 DU 6 FEVRIER 1962 ( 1 ), ET NOTAMMENT SES ARTICLES 6 ET 8, VU LA NOTIFICATION PRESENTEE LE 20 MARS 1967, CONFORMEMENT A L'ARTICLE 4 PARAGRAPHE 1 DU REGLEMENT NO 17, PAR LA SOCIETE FRANCAISE JAZ S.A . ( JAZ ), A PARIS, CONCERNANT UN ACCORD DE SPECIALISATION ET DE FOURNITURE RECIPROQUE DANS LE DOMAINE DES ARTICLES D'HORLOGERIE DE GROS VOLUME QU'ELLE A CONCLU LE 11 JANVIER 1967 AVEC LA SOCIETE ALLEMANDE PETER-UHREN GMBH ( PETER ), A ROTTWEIL, VU L'AVIS DU COMITE CONSULTATIF EN MATIERE D'ENTENTES ET DE POSITIONS DOMINANTES, RECUEILLI CONFORMEMENT A L'ARTICLE 10 DU REGLEMENT NO 17, LE 9 JUILLET 1969, I 1 . CONSIDERANT QUE, EN VUE D'AUGMENTER LA PRODUCTIVITE DE LEURS INSTALLATIONS ET D'OBTENIR UN ABAISSEMENT DU PRIX DE REVIENT DE LEURS ARTICLES D'HORLOGERIE, LES SOCIETES JAZ ET PETER SONT CONVENUES, POUR LA DUREE DE L'ACCORD, DE SPECIALISER LEURS PRINCIPALES FABRICATIONS, PETER PRENANT A SA CHARGE LA FABRICATION DES GROS REVEILS MECANIQUES ET JAZ PRENANT A SA CHARGE CELLE DES PENDULES ET REVEILS ELECTRIQUES, L'UNE ET L'AUTRE CONTINUANT A FABRIQUER LEURS AUTRES ARTICLES, A SAVOIR NOTAMMENT LES REVEILS MECANIQUES DITS "DE FANTAISIE" ET LES COMPTE-MINUTES; CONSIDERANT QUE CHACUNE DES PARTIES S'EST ENGAGEE A FOURNIR DANS LE PAYS DU PARTENAIRE SES ARTICLES SPECIALISES, AINSI QUE LEURS PARTIES ET PIECES DETACHEES, EXCLUSIVEMENT A SON PARTENAIRE, JAZ AYANT TOUTEFOIS LE DROIT DE CONTINUER A APPROVISIONNER DIRECTEMENT TROIS ANCIENS CLIENTS ALLEMANDS; QU'EN CE QUI CONCERNE PETER, CETTE OBLIGATION DE FOURNIR A JAZ SUR LE MARCHE FRANCAIS S'ETEND AUSSI A SES COMPTE-MINUTES; QU'UN PROGRAMME DE LIVRAISON A ETABLIR SEMESTRIELLEMENT FIXE NOTAMMENT LES QUANTITES MINIMA DES PRODUITS RETENUS POUR CES FOURNITURES RECIPROQUES ET QUE, POUR CELLES-CI, LES PARTIES SONT TENUES DE SE CONCEDER DES PRIX AU MAXIMUM EGAUX AUX PRIX LES PLUS FAVORABLES QU'ELLES PRATIQUENT A L'EGARD DES TIERS, DANS LES MEMES CIRCONSTANCE, POUR DES ARTICLES IDENTIQUES OU ANALOGUES; CONSIDERANT QUE LES PARTIES SONT CONVENUES EN OUTRE D'ECHANGER LEURS CONNAISSANCES, EN PARTICULIER DANS LE DOMAINE TECHNIQUE, ET DE SE CONSULTER SUR TOUS LEURS PROBLEMES COMMUNS PAR LE TRUCHEMENT D'UN COMITE DE COOPERATION CONSTITUE A CET EFFET; CONSIDERANT QUE CHACUNE DES PARTIES S'EST ENGAGEE A NE PAS ACHETER A DES TIERS, EN VUE DE LES REVENDRE SUR SON TERRITOIRE, DES ARTICLES DE MEME NATURE QUE CEUX RETENUS POUR LES FOURNITURES RECIPROQUES ET QU'ELLE PEUT SE PROCURER AUPRES DE SON PARTENAIRE; CONSIDERANT QUE CHACUNE DES PARTIES CONCEDE A SON PARTENAIRE UN DROIT DE PRIORITE POUR LA VENTE EXCLUSIVE SUR LE TERRITOIRE DE CELUI-CI DES NOUVEAUX ARTICLES QU'ELLE PROJETTE DE FABRIQUER ET DE DISTRIBUER; CONSIDERANT QUE LE CONTRAT CONCLU ENTRE LES PARTIES CONTIENT AUSSI DES DISPOSITIONS DETAILLEES RELATIVES AU DELAI DE PAIEMENT, A LA CHARGE DU RISQUE, AUX DROITS A GARANTIE, AUX FRAIS DE TRANSPORT ET A LA PROCEDURE D'ARBITRAGE; CONSIDERANT ENFIN QU'IL EST CONCLU POUR UNE PERIODE INDETERMINEE, MAIS QU'IL PEUT ETRE RESILIE EN RESPECTANT UN DELAI NORMAL DE PREAVIS DE 18 MOIS, DELAI POUVANT ETRE REDUIT A 6 MOIS POUR DES RAISONS IMPORTANTES; 2 . CONSIDERANT QUE LES AUTRES ELEMENTS D'APPRECIATION RECUEILLIS AU COURS DE L'INSTRUCTION DE L'AFFAIRE SONT LES SUIVANTS . BIEN QUE L'ACCORD DE SPECIALISATION INTERVENU ENTRE LES PARTIES IMPLIQUE LA RENONCIATION DE CELLES-CI A REPRENDRE LEUR ANCIEN PROGRAMME DE PRODUCTION PENDANT LA DUREE DE LEUR COOPERATION, IL N'ENTRAINE TOUTEFOIS PAS, EN CE QUI CONCERNE JAZ, UN ABANDON DE FABRICATION PROPRE . EN EFFET, JUSQU'EN 1962, CHACUNE DES PARTIES FABRIQUAIT ELLE-MEME AUSSI BIEN DES GROS REVEILS MECANIQUES QUE DES REVEILS ELECTRIQUES . TOUTEFOIS, A CETTE EPOQUE, JAZ ETAIT DEJA CONVAINCUE QUE LE MAINTIEN D'UN PROGRAMME DE FABRICATION COMPRENANT TOUS LES TYPES D'HORLOGES ENTRAINE DES COUTS UNITAIRES DE PRODUCTION TROP ELEVES . C'EST POURQUOI ELLE DECIDA, A L'OCCASION DE L'EXPROPRIATION DE SON USINE DE PUTEAUX, D'ABANDONNER LA FABRICATION DES GROS REVEILS MECANIQUES, BIEN QUE CELLE-CI REPRESENTAT ENVIRON 25 % DE SON CHIFFRE D'AFFAIRES, ET, PLUTOT QUE DE RECONSTRUIRE UNE NOUVELLE USINE, ELLE FIT FABRIQUER DES REVEILS DE CE TYPE POUR SON COMPTE PAR UNE AUTRE ENTREPRISE FRANCAISE; CETTE FABRICATION POUR COMPTE, QUI AVAIT DEBUTE EN 1962, CESSA A LA FIN DE 1967 . PETER, PAR CONTRE, DONT LA PRODUCTION DE MOUVEMENTS POUR REVEILS ET PENDULES ELECTRIQUES, ENTAMEE EN 1961, NE S'ETAIT PAS AVEREE RENTABLE, AVAIT AUSSI DECIDE, AVANT LA CONCLUSION DE L'ACCORD AVEC JAZ, DE RENONCER AU MAINTIEN D'UN PROGRAMME DE FABRICATION COMPLET, MAIS ELLE N'ARRETA EFFECTIVEMENT CETTE PRODUCTION QU'EN OCTOBRE 1967 . LES MESURES DE SPECIALISATION ET DE FOURNITURE RECIPROQUE CONVENUES PERMETTENT A CHACUNE DES PARTIES DE FABRIQUER EN BEAUCOUP PLUS GRANDES QUANTITES LES ARTICLES POUR LESQUELS ELLE EST SPECIALISEE TOUT EN CONTINUANT A DISPOSER POUR LA VENTE DE TOUTE LA GAMME DES ARTICLES D'HORLOGERIE; DEPUIS LA MISE EN VIGUEUR DE L'ACCORD AU DEBUT DE 1967, L'AUGMENTATION DES QUANTITES PRODUITES A ATTEINT, POUR CERTAINS ARTICLES, 50 % DE LA PRODUCTION ANTERIEURE . CONFORMEMENT AUX OBLIGATIONS D'ACHATS MINIMA CONVENUES, 20 A 30 % DE LA PRODUCTION TOTALE DES ARTICLES SPECIALISES DE CHAQUE ENTREPRISE ET DES COMPTE-MINUTES DE PETER ONT ETE FOURNIS AU PARTENAIRE EN VUE DE LA COMMERCIALISATION PAR CELUI-CI SUR SON MARCHE NATIONAL . AFIN DE FACILITER CETTE COMMERCIALISATION, LES ARTICLES FABRIQUES PAR PETER A ROTTWEIL ET QUI SONT LIVRES A JAZ SONT REVETUS DES MARQUES DE JAZ TANDIS QUE CEUX FABRIQUES PAR JAZ A COLMAR ET QUI SONT LIVRES A PETER SONT REVETUS DES MARQUES DE PETER, DE TELLE SORTE QUE CHACUNE DES PARTIES PUISSE BENEFICIER DE LA NOTORIETE DES MARQUES DE SON PARTENAIRE SUR LE MARCHE DE CELUI-CI TOUT EN CONTINUANT DE VENDRE SOUS SES PROPRES MARQUES SUR SON MARCHE NATIONAL LA GAMME COMPLETE DES ARTICLES D'HORLOGERIE . L'ENTREPRISE SOUS LES MARQUES DE LAQUELLE LES ARTICLES SONT VENDUS ASSUME LA GARANTIE NORMALE DU VENDEUR; DANS CE BUT, SON PARTENAIRE DOIT METTRE A SA DISPOSITION UN STOCK SUFFISANT DE PIECES DETACHEES . DANS LE CADRE DE LA COOPERATION INSTAUREE ENTRE ELLES ET SOUS L'IMPULSION DU COMITE DE COOPERATION CREE A CETTE FIN, LES PARTIES PROCEDENT REGULIEREMENT A CES ECHANGES D'INFORMATIONS ET A DES CONTROLES SUR PLACE EN VUE D'AMELIORER LES METHODES DE FABRICATION ET DE CONDITIONNEMENT, ET DE S'ASSURER QUE LES ARTICLES SPECIALISES A FOURNIR PAR LE PARTENAIRE CORRESPONDENT AUX EXIGENCES DE QUALITE DU MARCHE AUQUEL ILS SONT DESTINES . DE PLUS, ELLES EXAMINENT EN COMMUN LES POSSIBILITES DE NOUVEAUX INVESTISSEMENTS, NOTAMMENT EN CE QUI CONCERNE L'AUTOMATISATION DE LA PRODUCTION, ET ELLES ORGANISENT DES ECHANGES DE PERSONNEL SOUS LA FORME DE STAGES EN VUE DE FORMER UNE MAIN-D'OEUVRE DE PLUS EN PLUS SPECIALISEE . LES COMPTE-MINUTES CONTINUENT D'ETRE FABRIQUES AUSSI BIEN PAR PETER QUE PAR JAZ, MAIS LES MODELES DE CHAQUE PARTENAIRE NE SONT PAS CONCURRENTS ENTRE EUX PARCE QU'ILS DIFFERENT ASSEZ SENSIBLEMENT QUANT A LA TECHNIQUE DE FABRICATION ET AU NIVEAU DES PRIX : LES COMPTE-MINUTES FABRIQUES PAR JAZ, QUI SONT DES APPAREILS A MOUVEMENT LOGARITHMIQUE, SE PLACENT DANS UNE GAMME DE PRIX NETTEMENT SUPERIEURE A CELLE DES MODELES DE PETER, QUI SONT DES APPAREILS A MOUVEMENT DE TYPE COURANT . L'AUGMENTATION DE LA PRODUCTION GLOBALE DE CHACUNE DES PARTIES A ENTRAINE UNE DIMINUTION DE LEURS PRIX DE REVIENT QUI LES A ENCOURAGEES A REALISER DE NOUVEAUX INVESTISSEMENTS EN VUE D'UN DEVELOPPEMENT ULTERIEUR DES DEBOUCHES ET QUI LEUR A PERMIS DE BAISSER LEURS PRIX DE VENTE TANT SUR LES MARCHES INTERIEURS RESPECTIFS QU'A L'EXPORTATION DANS LES AUTRES PAYS DU MARCHE COMMUN . CHAQUE PARTIE FIXE LIBREMENT AUSSI BIEN LES PRIX DE VENTE DE SES PROPRES ARTICLES QUE CEUX DES ARTICLES FOURNIS PAR SON PARTENAIRE . ALORS QUE PETER N'EXERCE AUCUNE INFLUENCE SUR LES PRIX DE VENTE AU DETAIL EN ALLEMAGNE, LES BAREMES DE PRIX DE JAZ POUR LE MARCHE FRANCAIS COMPORTENT DES PRIX RECOMMANDES . AUCUNE DES PARTIES N'INTERDIT A SON PARTENAIRE DE REEXPORTER LES ARTICLES QU'ELLE LUI A LIVRES NI IMPOSE D'INTERDICTION D'EXPORTER AUX DIFFERENTS STADES DE LA REVENTE . JAZ ET PETER GARDENT LEUR LIBERTE EN CE QUI CONCERNE LEURS EXPORTATIONS HORS DE FRANCE ET D'ALLEMAGNE ET POUR CES EXPORTATIONS, ELLES ONT MEME LA FACULTE D'ACHETER DES MOUVEMENTS ELECTRIQUES ET DES GROS REVEILS MECANIQUES A D'AUTRES FABRICANTS; 3 . CONSIDERANT QUE LES ARTICLES D'HORLOGERIE VISES PAR L'ACCORD SONT OFFERTS A L'INTERIEUR DU MARCHE COMMUN PAR UN GRAND NOMBRE D'ENTREPRISES; QU'EN PARTICULIER, EN ALLEMAGNE, IL EXISTE DE 90 A 100 FABRICANTS DE CES ARTICLES, PARMI LESQUELS AU MOINS 4 ENTREPRISES OU GROUPES D'ENTREPRISES DEPASSENT PETER PAR LEUR CAPITAL, LEUR CHIFFRE D'AFFAIRES ET LEURS EFFECTIFS; QUE SI JAZ VIENT EN TETE DES QUELQUE 40 FABRICANTS FRANCAIS D'ARTICLES D'HORLOGERIE DE GROS VOLUME, SES VENTES DE REVEILS MECANIQUES COMME DE REVEILS ELECTRIQUES NE REPRESENTENT PAS PLUS DE 30 % DU MARCHE FRANCAIS ET NE DEPASSENT PAS 5 % DE L'ENSEMBLE DU MARCHE COMMUN; CONSIDERANT QUE LES IMPORTATIONS TANT EN FRANCE QU'EN ALLEMAGNE D'HORLOGES EN PROVENANCE DES PAYS TIERS, PARMI LESQUELS CERTAINS PAYS DE L'EST, LE JAPON ET LA SUISSE JOUENT DEPUIS PEU UN ROLE NOTABLE, SONT TRES IMPORTANTES; 4 . CONSIDERANT QUE L'ESSENTIEL DU CONTENU DE LA PRESENTE NOTIFICATION A ETE PUBLIE, CONFORMEMENT A L'ARTICLE 19 PARAGRAPHE 3 DU REGLEMENT NO 17, AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES NO C 122, P . 7, DU 23 NOVEMBRE 1968; QU'A LA SUITE DE CETTE PUBLICATION, AUCUNE OBSERVATION EMANANT DE TIERS N'A ETE COMMUNIQUEE A LA COMMISSION; II 5 . CONSIDERANT QUE L'ARTICLE 85 PARAGRAPHE 1 DU TRAITE DISPOSE QUE SONT INCOMPATIBLES AVEC LE MARCHE COMMUN ET INTERDITS TOUS ACCORDS ENTRE ENTREPRISES, TOUTES DECISIONS D'ASSOCIATIONS D'ENTREPRISES ET TOUTES PRATIQUES CONCERTEES, QUI SONT SUSCEPTIBLES D'AFFECTER LE COMMERCE ENTRE ETATS MEMBRES ET QUI ONT POUR OBJET OU POUR EFFET D'EMPECHER, DE RESTREINDRE OU DE FAUSSER LE JEU DE LA CONCURRENCE A L'INTERIEUR DU MARCHE COMMUN; 6 . CONSIDERANT QUE L'ACCORD EXAMINE ICI A POUR OBJET ET POUR EFFET DE RESTREINDRE LE JEU DE LA CONCURRENCE A L'INTERIEUR DU MARCHE COMMUN, DANS LA MESURE OU CHACUNE DES PARTIES S'EST ENGAGEE : A ) A RENONCER A FABRIQUER, PENDANT LA DUREE DE L'ACCORD, LES ARTICLES D'HORLOGERIE DANS LA FABRICATION DESQUELS SON PARTENAIRE EST SPECIALISE OU A DECIDE DE SE SPECIALISER . S'IL EST VRAI QUE JAZ AVAIT CESSE EN 1962 DEJA, C'EST-A-DIRE PLUSIEURS ANNEES AVANT LA CONCLUSION DE L'ACCORD, DE FABRIQUER ELLE-MEME DES GROS REVEILS ET PENDULES MECANIQUES POUR LES FAIRE FABRIQUER POUR SON COMPTE PAR UN SOUS-TRAITANT, IL N'EN EST PAS DE MEME POUR PETER QUI N'A EFFECTIVEMENT ABANDONNE SA FABRICATION DE MOUVEMENTS ELECTRIQUES QU'EN OCTOBRE 1967, C'EST-A-DIRE APRES L'ENTREE EN VIGUEUR DE L'ACCORD . DE TOUTE FACON, LES DEUX PARTENAIRES SONT EMPECHES DE REPRENDRE LEURS FABRICATIONS ABANDONNEES TANT QUE L'ACCORD RESTE EN VIGUEUR, ALORS QU'IL S'AGIT D'ENTREPRISES QUI SERAIENT PARFAITEMENT CAPABLES SUR LE PLAN TECHNIQUE COMME SUR LE PLAN FINANCIER DE REVENIR A TOUT MOMENT SUR LEUR PROGRAMME DE FABRICATION ANTERIEUR; B ) A FOURNIR SES ARTICLES SPECIALISES POUR LA VENTE SUR LE TERRITOIRE DE SON PARTENAIRE EXCLUSIVEMENT A CELUI-CI, AUX PRIX LES PLUS FAVORABLES QU'ELLE PRATIQUE ET REVETUS DES MARQUES DE SON PARTENAIRE, EN CONTREPARTIE DE L'OBLIGATION POUR CE DERNIER DE PRENDRE LIVRAISON DE QUANTITES MINIMA SELON UN PROGRAMME FIXE SEMESTRIELLEMENT . CETTE OBLIGATION DE FOURNITURE EXCLUSIVE RECIPROQUE POUR LA VENTE EMPECHE PETER DE VENDRE SES GROS REVEILS ET PENDULES MECANIQUES DIRECTEMENT AUX ACHETEURS FRANCAIS ET JAZ DE VENDRE SES PENDULES ET REVEILS ELECTRIQUES DIRECTEMENT AUX ACHETEURS ALLEMANDS ( A L'EXCEPTION DE TROIS ANCIENS CLIENTS ), ALORS QUE CES ENTREPRISES SERAIENT L'UNE COMME L'AUTRE CAPABLES DE COMMERCIALISER DIRECTEMENT LEURS ARTICLES SPECIALISES SUR LE MARCHE DU PARTENAIRE; C ) A NE PAS ACHETER A DES TIERS EN VUE DE LES REVENDRE SUR SON TERRITOIRE DES ARTICLES DE MEME NATURE QUE CEUX RETENUS POUR LES FOURNITURES RECIPROQUES ET QU'ELLE PEUT SE PROCURER AUPRES DE SON PARTENAIRE . CETTE CLAUSE DE NON-CONCURRENCE RENFORCE LES ENGAGEMENTS D'EXCLUSIVITE RECIPROQUE POUR LES MARCHES ALLEMAND ET FRANCAIS; D ) A CONCEDER A SON PARTENAIRE UN DROIT DE PRIORITE POUR LA COMMERCIALISATION EXCLUSIVE DES NOUVEAUX ARTICLES QU'ELLE PROJETTE DE FABRIQUER ET DE DISTRIBUER, QUE CEUX-CI ENTRENT OU NON DANS LE DOMAINE DE SES ARTICLES SPECIALISES . CHACUNE DES PARTIES RENONCE AINSI D'AVANCE POUR CES NOUVEAUX ARTICLES A LA POSSIBILITE DE CHOISIR LIBREMENT LES CANAUX DE COMMERCIALISATION EN FONCTION DE LA SITUATION DU MARCHE AU MOMENT DE LEUR MISE AU POINT . COMME POUR LES ENGAGEMENTS D'EXCLUSIVITE PRECITES, D'AUTRES INTERESSES SE TROUVENT AINSI EXCLUS DE LA VENTE DIRECTE D'ARTICLES NOUVEAUX DANS LES TERRITOIRES CONTRACTUELS RESPECTIFS; CONSIDERANT QU'AU SURPLUS, L'ACCORD RESTREINT ENCORE DAVANTAGE LA LIBERTE D'ACTION DE PETER DU FAIT QU'EN CE QUI CONCERNE CETTE SOCIETE, L'OBLIGATION DE FOURNIR EN EXCLUSIVITE A JAZ POUR LA VENTE SUR LE MARCHE FRANCAIS S'ETEND A SES COMPTE-MINUTES; CONSIDERANT QUE SI LES DISPOSITIONS CI-DESSUS VISENT A RESTREINDRE DANS UNE PARTIE DU MARCHE COMMUN LA CONCURRENCE ENTRE LES PARTENAIRES DANS LE SECTEUR DES ARTICLES D'HORLOGERIE DE GROS VOLUME, ELLES ONT AUSSI POUR EFFET DE SUPPRIMER DANS CHACUN DES DEUX PAYS CONCERNES LA POSSIBILITE POUR LES CONSOMMATEURS DE SUSCITER UNE CONCURRENCE ENTRE LES DEUX FABRICANTS A CAUSE DE LA SPECIALISATION DE LEUR PRODUCTION ET DU FAIT QUE LES MARQUES DE JAZ NE SONT PAS INTRODUITES SUR LE MARCHE ALLEMAND NI CELLES DE PETER SUR LE MARCHE FRANCAIS; QU'EU EGARD A LA PLACE QUE CES ENTREPRISES OCCUPENT PARMI LES FABRICANTS D'ARTICLES D'HORLOGERIE DE GROS VOLUME DES DEUX ETATS MEMBRES OU ELLES SONT INSTALLEES, CES DISPOSITIONS ENTRAINENT UNE RESTRICTION SENSIBLE DE LA CONCURRENCE A L'INTERIEUR DU MARCHE COMMUN; 7 . CONSIDERANT QUE L'ACCORD PORTE SUR LA PRODUCTION AINSI QUE SUR LA FOURNITURE RECIPROQUE DES ARTICLES DE DEUX ENTREPRISES ETABLIES DANS DES ETATS MEMBRES DIFFERENTS; QUE LA SPECIALISATION CONVENUE EST SUSCEPTIBLE DE MODIFIER LE COURANT DES ECHANGES D'ARTICLES D'HORLOGERIE ENTRE LA FRANCE ET L'ALLEMAGNE; QUE LA CONCESSION EXCLUSIVE RECIPROQUE RENFORCEE PAR LA CLAUSE DE NON-CONCURRENCE ET LE DROIT DE PRIORITE POUR LA VENTE DES ARTICLES NOUVEAUX EMPECHE CHACUNE DES PARTIES DE COMMERCIALISER DIRECTEMENT SA PRODUCTION DANS LE PAYS DU PARTENAIRE ET, DU MOINS POUR CE QUI CONCERNE LA REVENTE SUR SON MARCHE NATIONAL, DE S'APPROVISIONNER AUPRES DE FABRICANTS CONCURRENTS ETABLIS DANS D'AUTRES PAYS DU MARCHE COMMUN; QUE L'ACCORD EST PAR CONSEQUENT SUSCEPTIBLE D'AFFECTER LE COMMERCE ENTRE ETATS MEMBRES PUISQU'IL EST DE NATURE A METTRE EN CAUSE, DE MANIERE DIRECTE OU INDIRECTE, LA LIBERTE DU COMMERCE ENTRE ETATS MEMBRES D'UNE FACON QUI POURRAIT NUIRE A LA REALISATION DES OBJECTIFS D'UN MARCHE UNIQUE ENTRE ETATS; CONSIDERANT QUE L'ACCORD EN CAUSE ENTRE DONC DANS LE CHAMP D'APPLICATION DE L'ARTICLE 85 PARAGRAPHE 1 DU TRAITE; 8 . CONSIDERANT QU'IL Y A LIEU D'INDIQUER QUE LES AUTRES DISPOSITIONS DE L'ACCORD N'ONT PAS POUR EFFET DE RESTREINDRE D'UNE MANIERE SENSIBLE LA CONCURRENCE A L'INTERIEUR DU MARCHE COMMUN; QU'EN PARTICULIER, IL EN EST AINSI EN CE QUI CONCERNE L'ECHANGE D'EXPERIENCES CONVENU SUR LES METHODES DE FABRICATION, LES SOURCES D'APPROVISIONNEMENT ET LA CONNAISSANCE DES MARCHES; III 9 . CONSIDERANT QU'EN VERTU DU PARAGRAPHE 3 DE L'ARTICLE 85, LES DISPOSITIONS DU PARAGRAPHE 1 DE CET ARTICLE PEUVENT ETRE DECLAREES INAPPLICABLES AUX ACCORDS ENTRE ENTREPRISES QUI CONTRIBUENT A AMELIORER LA PRODUCTION OU LA DISTRIBUTION DES PRODUITS OU A PROMOUVOIR LE PROGRES TECHNIQUE OU ECONOMIQUE, TOUT EN RESERVANT AUX UTILISATEURS UNE PARTIE EQUITABLE DU PROFIT QUI EN RESULTE, ET SANS A ) IMPOSER AUX ENTREPRISES INTERESSEES DES RESTRICTIONS QUI NE SONT PAS INDISPENSABLES POUR ATTEINDRE CES OBJECTIFS, B ) DONNER A CES ENTREPRISES LA POSSIBILITE, POUR UNE PARTIE SUBSTANTIELLE DES PRODUITS EN CAUSE, D'ELIMINER LA CONCURRENCE; 10 . CONSIDERANT QUE L'ACCORD EN CAUSE PERMET AUX ENTREPRISES PARTICIPANTES D'AUGMENTER LEUR PRODUCTIVITE DANS UN CADRE D'ACTIVITE ELARGI GRACE A LA SPECIALISATION DE LEURS PRINCIPALES FABRICATIONS ET A L'ECHANGE D'INFORMATIONS TECHNIQUES EN VUE DE PARVENIR A UN ABAISSEMENT DES PRIX DE REVIENT DE LEURS ARTICLES; QUE L'OBLIGATION DE FOURNITURE EXCLUSIVE RECIPROQUE DES ARTICLES SPECIALISES REVETUS DES MARQUES DU PARTENAIRE CHARGE DE LEUR REVENTE, QUI FAIT PARTIE INTEGRANTE DE CET ACCORD DE SPECIALISATION, EST DESTINEE A GARANTIR A CHACUNE DES PARTIES QUE LES QUANTITES DESORMAIS PLUS IMPORTANTES DES ARTICLES SPECIALISES QU'ELLE FABRIQUE SERONT NON SEULEMENT REELLEMENT ACQUISES PAR SON PARTENAIRE, MAIS POURRONT AUSSI ETRE ECOULEES PLUS FACILEMENT PAR CELUI-CI SUR SON MARCHE NATIONAL GRACE A LA NOTORIETE DONT Y JOUISSENT DEJA SES MARQUES; 11 . CONSIDERANT QUE L'ACCORD PERMET A CHACUNE DES PARTIES DE SE CONCENTRER ENTIEREMENT SUR LA FABRICATION DES PRODUITS QUI REPRESENTAIENT DEJA JUSQU'A PRESENT L'ESSENTIEL DE SA PRODUCTION ET POUR LESQUELS ELLE DISPOSE DE POSSIBILITES DE FABRICATION PLUS GRANDES ET MEILLEURES QUE SON PARTENAIRE, COMPTE TENU DE SES EQUIPEMENTS TECHNIQUES ET DE SA LONGUE EXPERIENCE; QU'IL MET DONC CHACUNE DES PARTIES EN MESURE DE FABRIQUER EN BEAUCOUP PLUS GRANDES QUANTITES LES ARTICLES POUR LESQUELS ELLE EST SPECIALISEE; QUE CETTE CONCENTRATION DE FABRICATION N'ENTRAINE PAS SEULEMENT UNE MEILLEURE UTILISATION DES INSTALLATIONS INDUSTRIELLES DISPONIBLES DE PART ET D'AUTRE, D'OU UNE REDUCTION DU COUT UNITAIRE DE FABRICATION, DES PRODUITS SPECIALISES, MAIS AUSSI L'ELIMINATION DES CHARGES QUI RESULTERAIENT DU MAINTIEN DE FABRICATIONS ANTERIEURES NON RENTABLES, PERMETTANT AINSI DES ECONOMIES D'ENSEMBLE IMPORTANTES; QU'EN OUTRE, L'OBLIGATION DE FOURNITURE EXCLUSIVE RECIPROQUE CONVENUE DONNE A CHACUNE DES PARTIES LA CERTITUDE DE POUVOIR COMPTER SUR DES COMMANDES MINIMA DE LA PART DE SON PARTENAIRE, CE QUI LUI FACILITE L'ETABLISSEMENT DE SON PROGRAMME DE FABRICATION; QU'ELLE LUI DONNE AUSSI, MALGRE LA SPECIALISATION DE SES FABRICATIONS, LA POSSIBILITE DE CONTINUER D'OFFRIR EN VENTE UN ASSORTIMENT COMPLET D'ARTICLES D'HORLOGERIE A MOUVEMENTS MECANIQUES ET ELECTRIQUES, DANS TOUTES LES GAMMES DE PRIX, CE QUI LUI PERMET DE SATISFAIRE TOUTES LES CATEGORIES D'ACHETEURS; QUE, PAR CONSEQUENT, L'ACCORD CONTRIBUE A AMELIORER TANT LA PRODUCTION QUE LA DISTRIBUTION DES PRODUITS EN CAUSE; 12 . CONSIDERANT QUE L'ACCORD EN QUESTION VISE A PROMOUVOIR UNE COOPERATION DE PLUS EN PLUS POUSSEE ENTRE LES PARTIES; QUE DANS LE CADRE DE CETTE COOPERATION LES ENTREPRISES INTERESSEES PROCEDENT REGULIEREMENT A DES ECHANGES D'INFORMATIONS ENTRE LEURS SERVICES TECHNIQUES EN VUE D'AMELIORER LEURS METHODES DE FABRICATION ET DE CONTROLE ET QU'ELLES Y ONT D'AUTANT PLUS D'INTERET QU'ELLES ECOULENT SOUS LEURS PROPRES MARQUES LES ARTICLES SPECIALISES FABRIQUES PAR LE PARTENAIRE; QUE LE DEVELOPPEMENT TECHNIQUE QUE L'ON PEUT ATTENDRE DE L'ACTION CONJUGUEE DES SERVICES TECHNIQUES DES DEUX SOCIETES ET DES INVESTISSEMENTS AUXQUELS CELLES-CI SONT EN MESURE DE PROCEDER GRACE AUX ECONOMIES IMPORTANTES RESULTANT DE L'ACCROISSEMENT DES SERIES DE FABRICATION, DE LA MEILLEURE UTILISATION DES CAPACITES DE PRODUCTION DISPONIBLES ET DE L'ELIMINATION DES DOUBLES EMPLOIS DANS LES RECHERCHES, REVET DANS LE CAS D'ESPECE UNE TRES GRANDE IMPORTANCE SI L'ON CONSIDERE LES RESULTATS DEJA OBTENUS GRACE AUX NOMBREUSES MESURES ADOPTEES DANS LE BREF DELAI ECOULE DEPUIS LA MISE EN OEUVRE DE L'ACCORD : OFFRE DE PRODUITS PLUS PERFECTIONNES, NOTAMMENT PAR L'AMELIORATION DU REGLAGE DES MOUVEMENTS ELECTRIQUES DE JAZ ET DE LA SONNERIE DU REVEIL DIT A REPETITION, PAR LA SIMPLIFICATION ET L'UNIFORMISATION DES MOUVEMENTS A TROTTEUSE ET PAR L'EXTENSION DE L'EMPLOI DU PLASTIQUE POUR LES BOITIERS, EXTENSION DE L'AUTOMATISATION GRACE A L'ACHAT DE MACHINES PLUS PERFECTIONNEES, NOTAMMENT POUR LA FABRICATION DES PLAQUETTES ELECTRIQUES ET DES ANCRES ET POUR LA FINITION DES PLAQUES PORTE-MOUVEMENTS, FORMATION D'UNE MAIN-D'OEUVRE PLUS SPECIALISEE GRACE AUX ECHANGES DE PERSONNEL ENTRE LES DEUX SOCIETES SOUS FORME DE STAGES; QU'AU SURPLUS CES MESURES ONT AUSSI AMELIORE PARTIELLEMENT LE PROCESSUS DE FABRICATION DES ARTICLES NON SPECIALISES, A SAVOIR LES COMPTE-MINUTES ET LES REVEILS DE FANTAISIE, EN PARTICULIER PAR UNE UTILISATION PLUS RATIONNELLE DE LA MAIN-D'OEUVRE DISPONIBLE TANT CHEZ PETER QUE CHEZ JAZ; QUE, DES LORS, L'ACCORD DANS SON ENSEMBLE CONTRIBUE AUSSI A PROMOUVOIR LE PROGRES TECHNIQUE; 13 . CONSIDERANT QU'EN CE QUI CONCERNE PLUS PARTICULIEREMENT PETER, L'OBLIGATION DE LIVRER EN EXCLUSIVITE SES COMPTE-MINUTES A JAZ POUR LA VENTE SUR LE MARCHE FRANCAIS ENTRAINE UNE AMELIORATION DE LA DISTRIBUTION; QU'IL Y A LIEU DE SOULIGNER QUE LES COMPTE-MINUTES DE PETER, PAR LA CONCEPTION DE LEUR FABRICATION AINSI QUE PAR LE NIVEAU DE LEUR PRIX, NE PEUVENT PAS ETRE CONSIDERES COMME CONCURRENTS DE CEUX QUE JAZ CONTINUE A FABRIQUER EN QUANTITE D'AILLEURS BEAUCOUP PLUS RESTREINTE; QUE LA PRISE EN CHARGE PAR JAZ DE LA VENTE DES COMPTE-MINUTES DE PETER SOUS SES PROPRES MARQUES LUI PERMET D'OFFRIR AUX ACHETEURS FRANCAIS, PAR LE BIAIS DE SES NOMBREUX POINTS DE VENTE EN FRANCE, UN EVENTAIL COMPLET DES ARTICLES D'HORLOGERIE DE CE TYPE,; QUE, DES LORS, CETTE OBLIGATION S'INSCRIT DANS LE CONTEXTE DE L'ETROITE COOPERATION VOULUE PAR LES PARTIES; QU'AU SURPLUS, ON PEUT DEJA CONSTATER UN ACCROISSEMENT SUBSTANTIEL DES VENTES DES COMPTE-MINUTES DE PETER SUR LE MARCHE FRANCAIS PAR RAPPORT A LA PERIODE ANTERIEURE A L'ACCORD; QUE LA POSSIBILITE D'IMPORTATIONS PARALLELES DES COMPTE-MINUTES DE PETER EN FRANCE N'EST PAS EXCLUE PAR L'ACCORD EN QUESTION; 14 . CONSIDERANT QU'EN CONTREPARTIE DES AVANTAGES PRECITES, L'ACCORD A POUR INCONVENIENT, D'UNE PART, QU'IL FAIT DISPARAITRE AU MOINS DANS UN DES PAYS CONCERNES UNE UNITE DE FABRICATION D'UN CERTAIN TYPE D'ARTICLES D'HORLOGERIE, ET D'AUTRE PART, QU'IL REDUIT D'UNE UNITE LE NOMBRE DES VENDEURS ET DES ACHETEURS EN ALLEMAGNE ET EN FRANCE DU FAIT DE L'EXCLUSIVITE RECIPROQUE ET DE L'INTERDICTION DE CONCURRENCE; QUE TOUTEFOIS, ETANT DONNE LE GRAND NOMBRE DE FABRICANTS ET D'OFFREURS D'HORLOGES MECANIQUES ET ELECTRIQUES EXISTANT DANS LE MARCHE COMMUN, CES DEUX FACTEURS N'ONT GUERE D'IMPORTANCE, CONSIDERES DU POINT DE VUE DE L'ENSEMBLE DE L'ECONOMIE; QU'AU SURPLUS, LES EVENTUELLES CONSEQUENCES PREJUDICIABLES A LA DISTRIBUTION QUE PEUVENT COMPORTER DES ENGAGEMENTS D'EXCLUSIVITE RECIPROQUES SONT SUSCEPTIBLES D'ETRE COMPENSEES PAR LA POSSIBILITE QUE GARDE LE COMMERCE DE PROCEDER A DES IMPORTATIONS PARALLELES; QUE, PAR CONSEQUENT, LES INCONVENIENTS RESULTANT DE L'ACCORD S'AVERENT SI MINIMES QUE L'ON PEUT CONCLURE DANS L'ENSEMBLE A UNE AMELIORATION REELLE PAR RAPPORT A LA SITUATION ANTERIEURE; 15 . CONSIDERANT QU'EN RAISON DE LA CONCURRENCE QUI REGNE SUR LE MARCHE COMMUNAUTAIRE DES ARTICLES D'HORLOGERIE A CAUSE DE L'EXISTENCE DE NOMBREUSES ENTREPRISES INSTALLEES DANS LES ETATS MEMBRES AINSI QUE DE LA PRESSION EXERCEE PAR LES IMPORTATIONS DES PAYS TIERS, IL N'EST PAS PENSABLE QUE JAZ ET PETER PUISSENT UTILISER A LEUR SEUL PROFIT LES ECONOMIES DE COUT RESULTANT DE L'ACCORD; QUE L'ON PEUT DES LORS S'ATTENDRE A CE QU'ILS REPERCUTENT, NE FUT-CE QU'EN PARTIE, SUR LEURS ACHETEURS LA REDUCTION DES COUTS DE FABRICATION QUI EST UN DES OBJECTIFS DE L'ACCORD; QUE L'ON PEUT CITER COMME INDICES TEMOIGNANT QUE L'ACCORD A DEJA ENTRAINE DES BAISSES DE PRIX, D'UNE PART, LE FAIT QUE LES PRIX AUX CONSOMMATEURS FRANCAIS RECOMMANDES PAR JAZ POUR LES REVEILS FABRIQUES PAR PETER SONT INFERIEURS DE 7 % A CEUX QUE JAZ RECOMMANDAIT D'APPLIQUER AVANT LA CONCLUSION DE L'ACCORD POUR DES REVEILS ANALOGUES FABRIQUES PAR SON ANCIEN FOURNISSEUR FRANCAIS, ET D'AUTRE PART, LE FAIT QUE LES PRIX DES ARTICLES VENDUS PAR PETER SUR LE MARCHE ALLEMAND SONT RESTES INCHANGES DEPUIS 1967 MALGRE LA FORTE HAUSSE DE CERTAINS ELEMENTS DU PRIX DE REVIENT, EN PARTICULIER LES SALAIRES; QUE L'ACCORD A DEJA ENTRAINE D'AUTRES AVANTAGES REELS POUR LES UTILISATEURS PUISQUE, GRACE AUX ECHANGES D'INFORMATIONS TECHNIQUES ENTRE LES PARTIES ET AU CONTROLE PERMANENT EXERCE PAR ELLES SUR LES FABRICATIONS DU PARTENAIRE, IL LEUR EST DESORMAIS OFFERT DES ARTICLES PLUS PERFECTIONNES ET MIEUX ADAPTES AUX GOUTS DU PAYS AUQUEL ILS SONT DESTINES, DONT LE CONDITIONNEMENT ET LES METHODES DE PROTECTION EN COURS DE TRANSPORT ONT EGALEMENT ETE AMELIORES A LA SUITE DES OBSERVATIONS FAITES SUR LES LIVRAISONS RECUES PAR LES DEUX PARTIES; QUE L'ON PEUT DES LORS CONCLURE QUE LES UTILISATEURS PARTICIPENT D'UNE MANIERE EQUITABLE AU PROFIT RESULTANT DE L'ACCORD; 16 . CONSIDERANT QUE L'ACCORD NE COMPORTE AUCUNE RESTRICTION QUI NE SOIT INDISPENSABLE POUR ATTEINDRE LES OBJECTIFS RECHERCHES : A ) SANS LA RENONCIATION PAR CHACUNE DES PARTIES A LA FABRICATION DES ARTICLES DANS LESQUELS SON PARTENAIRE EST SPECIALISE, L'ACCROISSEMENT RECHERCHE DE LA PRODUCTIVITE NE SERAIT PAS POSSIBLE, PUISQU'IL TROUVE SA SOURCE DANS LA SPECIALISATION ELLE-MEME; B ) L'OBLIGATION DE FOURNITURE EXCLUSIVE RECIPROQUE TELLE QU'ELLE EST PRATIQUEE DANS LE CAS D'ESPECE ( OBLIGATION DE FOURNIR SOUS LES MARQUES DU PARTENAIRE ET DE PRENDRE LIVRAISON DE QUANTITES MINIMA ) DONNE A CHACUNE DES PARTIES LA GARANTIE QUE NON SEULEMENT ELLE ECOULERA DANS LE PAYS DE SON PARTENAIRE DES QUANTITES DETERMINEES DES ARTICLES QU'ELLE EST DESORMAIS SEULE A FABRIQUER PAR SUITE DE LA SPECIALISATION, MAIS QU'ELLE-MEME POURRA RECUEILLIR LA TOTALITE DU BENEFICE DE LA VENTE DANS SON PAYS DES ARTICLES SPECIALISES DE SON PARTENAIRE . ON NE SAURAIT RAISONNABLEMENT ATTENDRE DE JAZ ET PETER QUE, SANS CETTE GARANTIE, ELLES PRENNENT CHACUNE LE RISQUE DE SE CONCENTRER SUR CERTAINES FABRICATIONS ET DE PROCEDER A DES INVESTISSEMENTS NOUVEAUX EN VUE D'AUGMENTER LEUR PRODUCTION D'ARTICLES SPECIALISES PLUS PERFECTIONNES; C ) L'ACCROISSEMENT DE LA PRODUCTIVITE PAR L'AUGMENTATION DES QUANTITES PRODUITES EN ARTICLES SPECIALISES, QUI EST L'OBJECTIF ESSENTIEL DE L'ACCORD, EST REALISE DANS LE CAS D'ESPECE PAR L'ABANDON PAR CHACUNE DES PARTIES EN FAVEUR DE SON PARTENAIRE DANS LE SECTEUR DANS LEQUEL CELUI-CI S'EST SPECIALISE DES PARTS DE LA PRODUCTION ET DU MARCHE QU'ELLE Y DETENAIT PRECEDEMMENT . CET OBJECTIF NE PEUT ETRE ATTEINT QUE SI CHACUNE DES PARTIES S'ABSTIENT D'ACHETER A DES TIERS LES ARTICLES DONT ELLE A BESOIN POUR COMPLETER SON ASSORTIMENT ET QU'ELLE PEUT SE PROCURER AUPRES DE SON PARTENAIRE; D ) LA CONCESSION RECIPROQUE D'UN DROIT DE PRIORITE POUR LA COMMERCIALISATION DES ARTICLES NOUVEAUX QUE LES PARTIES PROJETTENT DE FABRIQUER ET DE DISTRIBUER DOIT, ELLE AUSSI, ETRE CONSIDEREE COMME INDISPENSABLE POUR REALISER L'AMELIORATION DE LA PRODUCTION ET LA PROMOTION DU PROGRES TECHNIQUE AUXQUELLES L'ACCORD CONTRIBUE . LE DEVELOPPEMENT D'UNE COLLABORATION DE PLUS EN PLUS POUSSEE ENTRE LES PARTIES, EN PARTICULIER DANS LE DOMAINE DE LA RECHERCHE EN COMMUN ET DE L'ECHANGE D'INFORMATIONS, SERAIT MIS EN CAUSE SI CELLES-CI N'ETAIENT PAS DES LE DEBUT CONVENUES PAR CE MOYEN D'AVOIR LA POSSIBILITE DE PARTICIPER DANS CERTAINES LIMITES, A L'INTERIEUR DE LEUR TERRITOIRE RESPECTIF, AUX BENEFICES QUE LE PARTENAIRE POURRAIT TIRER DE LA MISE AU POINT ET DE LA VENTE DE PRODUITS NOUVEAUX EVENTUELS; 17 . CONSIDERANT QU'IL EXISTE DANS LES PAYS DU MARCHE COMMUN DE NOMBREUX FABRICANTS D'ARTICLES D'HORLOGERIE CAPABLES D'EXERCER UNE CONCURRENCE EFFECTIVE A L'EGARD DE JAZ ET DE PETER SUR LEURS MARCHES RESPECTIFS; QUE DES IMPORTATIONS CONSIDERABLES, PROVENANT EN PARTICULIER DE LA SUISSE, DU JAPON ET DES PAYS DE L'EST, ONT LIEU REGULIEREMENT EN FRANCE ET EN ALLEMAGNE; QUE LE COMMERCE INTERMEDIAIRE A A TOUT MOMENT LA FACULTE D'EFFECTUER DES IMPORTATIONS PARALLELES; QUE JAZ ET PETER RESTENT LIBRE D'EXPORTER SOUS LEURS PROPRES MARQUES HORS D'ALLEMAGNE ET DE FRANCE ET QU'IL LEUR EST AUSSI LOISIBLE D'ACHETER A D'AUTRES FABRICANTS POUR REVENTE HORS D'ALLEMAGNE ET DE FRANCE; QUE DES LORS L'ACCORD, BIEN QU'IL METTE LES PARTIES EN MESURE D'ACCROITRE LA PART DU MARCHE DES HORLOGES QU'ELLES OCCUPENT A L'INTERIEUR DE LA C.E.E ., PART DEJA ASSEZ IMPORTANTE POUR CE QUI EST DE JAZ, NE LEUR DONNE CEPENDANT PAS EN DEFINITIVE LA POSSIBILITE D'ELIMINER LA CONCURRENCE POUR UNE PARTIE SUBSTANTIELLE DES PRODUITS EN CAUSE; 18 . CONSIDERANT QUE, PAR CONSEQUENT, TOUTES LES CONDITIONS D'UNE DECISION D'APPLICATION DE L'ARTICLE 85 PARAGRAPHE 3 SONT REUNIES; IV 19 . CONSIDERANT QU'EN VERTU DE L'ARTICLE 6 PARAGRAPHE 1 DU REGLEMENT NO 17, LA DECISION D'APPLICATION DE L'ARTICLE 85 PARAGRAPHE 3 PEUT PRENDRE EFFET AU JOUR DE LA NOTIFICATION, C'EST-A-DIRE EN L'OCCURRENCE AU 20 MARS 1967; 20 . CONSIDERANT QUE LA DUREE DE VALIDITE DE LA DECISION A FIXER EN VERTU DE L'ARTICLE 8 PARAGRAPHE 1 DU REGLEMENT NO 17 DOIT ETRE SUFFISAMMENT LONGUE POUR PERMETTRE AUX PARTIES DE DEVELOPPER LA COOPERATION INSTAUREE ENTRE ELLES EN VUE D'ATTEINDRE LES RESULTATS FAVORABLES RECHERCHES, AVANT QU'IL NE SOIT PROCEDE A UNE NOUVELLE APPRECIATION DE L'ACCORD AU REGARD DE L'ARTICLE 85, A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LES DISPOSITIONS DE L'ARTICLE 85 PARAGRAPHE 1 DU TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE SONT DECLAREES INAPPLICABLES, CONFORMEMENT A L'ARTICLE 85 PARAGRAPHE 3, A L'ACCORD CONCLU LE 11 JANVIER 1967 ENTRE LES ENTREPRISES JAZ S.A ., A PARIS, ET PETER-UHREN GMBH, A ROTTWEIL . ARTICLE 2 LA PRESENTE DECISION PREND EFFET AU 20 MARS 1967 ET EST VALABLE JUSQU'AU 10 JANVIER 1977 . ELLE EST DESTINEE AUX ENTREPRISES JAZ S.A ., A PARIS, FRANCE, ET PETER-UHREN GMBH, A ROTTWEIL ( BADE ), ALLEMAGNE . FAIT A BRUXELLES, LE 22 JUILLET 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY